Citation Nr: 0326423	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
cystic acne.

3.  Entitlement to a separate evaluation for acne scars.

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a gunshot wound to the right foot with 
amputation of the right second toe.

5.  Entitlement to special monthly compensation for the loss 
of use of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On October 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  If the records have not been 
obtained, contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request that a 
search be conducted for enlistment 
examinations conducted by the U.S. Army 
and the U.S. Marine Corps in August 1956.  
If no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  If the examination has not yet been 
conducted, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of the veteran's right foot 
disability and to determine the etiology 
of the veteran's spinal disability.  Send 
the claims folder to the examiners for 
review.  The examiner should be 
instructed to state that he has reviewed 
the claims folder in the examination 
report.  All pertinent clinical findings 
regarding the veteran's spine and his 
right foot should be reported in detail.  

In regard to the veteran's right foot 
disability the orthopedic examiner should 
be instructed to state whether the 
residuals of the veteran's gunshot wound 
to the right foot can be described as 
moderately severe or severe in degree.  
The examiner should also comment upon the 
presence or absence of osteomyelitis and, 
if present, the examiner should state 
whether such is inactive, following 
frequent episodes without evidence of 
active infection in the past five years 
or; involves a discharging sinus or other 
evidence of active infection over the 
last five years or: involves definite 
involucrum or sequestrum with or without 
a discharging sinus or results in 
frequent episodes with constitutional 
symptoms.  The examiner should express a 
further medical opinion as to whether the 
veteran's function in the right foot is 
so impaired so that no effective function 
remains in the foot other than that which 
would be equally well served by an 
amputation stump at the elected site 
below the knee with use of a prosthetic 
device.  

In regard to the veteran's spinal 
disability, the examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cervical spine and lumbar spine disorders 
are related to an inservice injury or 
otherwise related to service or; whether 
it is at least as likely as not that the 
veteran's arthritis in the cervical and 
lumbar spine was manifested to a 
compensable degree within one year 
subsequent to service discharge.  

3.  If the examination has not yet been 
conducted, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination to determine the current 
severity of the veteran's acne and acne 
scars.  Send the claims folder to the 
examiners for review.  The examiner 
should state that he has reviewed the 
claims folder in the examination report.  
He should also be provided with the 
rating criteria for rating skin 
disabilities under 38 C.F.R. § 4.118 in 
effect prior to July 31, 2002 and the 
rating criteria of 38 C.F.R. § 4.118 in 
effect on and after that date (attached).  
The examiner should estimate the 
percentage of the veteran's body covered 
by the service connected skin disease, 
should note whether the disease is 
disfiguring and estimate the severity of 
the disfigurement.  The examiner should 
also note any periods during the previous 
12 months when the skin disease has 
required corticosteroid or 
immunosuppressive therapy.  In addition 
the examiner should note whether there is 
exfoliation, exudation, itching, 
extensive lesions, or systemic or nervous 
manifestations.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





